DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JEAN HUGUE DANIEL,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-2120

                           [January 13, 2016]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jack Schramm Cox,
Judge; L.T. Case No. 502011CF000382A.

  Richard W. Springer of Richard W. Springer, P.A., Palm Springs, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. State v. Green, 944 So. 2d 208, 217–18 (Fla. 2006); Bee v.
State, 132 So. 3d 857, 857 (Fla. 4th DCA 2013).

WARNER, GROSS and MAY, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.